DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6-8 and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2003-120399 A to Ikeda (Ikeda). A machine translation was relied upon for the basis of this rejection.
In reference to claim 7, Ikeda discloses an engine system, comprising: an internal combustion engine (1; Fig. 1), an exhaust gas aftertreatment system (23) coupled downstream of the ICE, a first nitrogen oxide (NOx) sensor (29), and a control unit (31), wherein the control unit is arranged to: select a first set of control parameters to operate the ICE to generate a first output (before t1; Fig. 2), form a second set of control parameters to operate the ICE by manipulating the first set of control parameters with an adjustment signal having a predefined waveform (Regr from t1 to t2; Fig. 2), the adjustment signal adapted to vary an amount of NOx produced by the engine (Cnoxin), operate the ICE according to the second set of control parameters, receive measurement data from the first NOx sensor collected over a first predefined time period (Inox from t1 to t2; Fig. 2), determine a first level of matching between the predefined waveform of the adjustment signal and the measurement data from the first NOx sensor, and indicate the presence of an anomality at the first NOx sensor if the first level of matching is below a first predefined threshold (pars. 0028-0029).
In reference to claim 8, Ikeda discloses the engine system according to claim 7, wherein the predefined waveform is selected to be sinusoidally or rectangularly shaped (see Fig. 2).
In reference to claim 12, Ikeda discloses the engine system according to claim 7, wherein the adjustment signal is arranged to manipulate at least one of an EGR valve (27; par. 0023), a waste gate valve position (optional), an intake throttle valve position (optional), a fuel injection pressure (optional), a fuel injection timing (optional), a variable geometry turbine (VGT) position (optional) and an ignition timing (optional).
In reference to claim 13, Ikeda discloses a vehicle (par. 0031), comprising an engine system according to claim 7.
In reference to claim 14, Ikeda discloses the vehicle according to claim 13, wherein the vehicle is at least one of a truck and a working machine (given the broadest reasonable interpretation, any vehicle can be considered a working machine).
	In reference to claim 15, Ikeda discloses a non-transitory computer readable medium (33, 34) having stored thereon computer program means for controlling an engine that is substantively identical to what is recited in claim 7 (see rejection of claim 7 above).
In reference to claim(s) 1, 2 and 6, under the principles of inherency, the prior art apparatus of Ikeda would necessarily perform the method(s) claimed in its normal and usual operation and thereby meets the limitations of the claim(s).
Allowable Subject Matter
Claims 3-5 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2010/0024520 A1 and US 2009/0173140 A1 each appear to also anticipate at least claims 1, 7 and 15 and may be relied upon in a subsequent Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168. The examiner can normally be reached M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
02 November 2022